UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7330


LASHAWN D. CAFFEE,

                Plaintiff - Appellant,

          v.

CON-MED MEDICAL, company; PAM SMITH, Head nurse,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:14-cv-00623-RBS-LRL)


Submitted:   November 17, 2015            Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lashawn D. Caffee, Appellant Pro Se.         Ruth      Griggs,   SANDS
ANDERSON, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lashawn      D.    Caffee      appeals     the     district       court’s      order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                                  We

have     reviewed        the   record       and   find     no   reversible           error.

Accordingly,        although     we     grant     leave    to      proceed      in    forma

pauperis,      we   affirm     for    the    reasons      stated    by    the    district

court.     Caffee v. Con-Med Med., No. 2:14-cv-00623-RBS-LRL (E.D.

Va. July 22, 2015).            We dispense with oral argument because the

facts    and   legal      contentions       are   adequately       presented         in   the

materials      before     this     court    and   argument      would     not    aid      the

decisional process.

                                                                                 AFFIRMED




                                             2